Lovnsrs, President,
dissenting in part:
This dissent goes only to the validity of the pleas of the statute of limitations wherein the defendants assert that a five-year limitation applies and bars this action. I would affirmed the ruling of the circuit court in so far as it held the pleas good.
By Chapter 43, Acts of the Legislature, Second Extraordinary Session, 1933, the salary of a commissioner of the *815county court of Barbour County was fixed at fifteen dollars a month. The salary was later increased by Chapter 20, Article 1, Section 5, Acts of the Legislature, Regular Session, 1939, to twenty-five dollars a month. Holbert took office January 1, 1935, for a term of four years, which expired before the effective date of Chapter 20, id. Nevertheless, Holbert received payments of forty dollars a month for a period of seven months. This action is to recover the excess of twenty-five dollars a month for said seven months, on the ground that such increase was not authorized by statute. In my opinion, this cause of action is grounded on the violation of the statute fixing the commissioner’s salary and Section 38, Article VI of the State Constitution, which prohibits salary increases for a public officer during his term of office. See Henritze v. County Court, 129 W. Va. 81, 39 S. E. 2d 194; Harbert v. County Court, 129 W. Va. 54, 39 S. E. 2d 177. The payments in excess of fifteen dollars a month being illegal expenditures, this action was brought to recover the amount so expended. County Court v. Duty, 77 W. Va. 17, 19 S. E. 588. The action is not, in my opinion, based on a breach of any condition of Holbert’s bond, which is merely collateral security for the faithful performance of his duty.
The general rule as set forth in 43 Am. Jur., Public Officers, Section 444, is quoted with approval in Sabatino v. Richards, 127 W. Va. 703, 34 S. E. 2d 271, and is as follows:
“There seems to be no dissent from the proposition that an action against a public officer and the sureties on his bond for breach of an official duty is not an action on the bond so as to be governed by the statute of limitations relating to actions for an indebtedness evidenced by or founded upon a contract in writing. The reason for this rule has been said to be that an official bond is merely a collateral security, for performance of the officer’s duty, and when suit is barred for breach of his duty, action is also barred on the bond.”
This Court has hitherto adhered to the principle thus stated. Clendenin v. Ledsome, 129 W. Va. 388, 40 S. E. 2d *816849; State ex rel. Bank v. Manns, 126 W. Va. 643, 29 S. E. 2d 621; Byrd v. Byrd, 122 W. Va. 115, 7 S. E. 2d 507. I have examined authorities from other jurisdictions and I find the principle is universally applied.
I am unable to distinguish in principle the instant holding of the Court from the other holdings above cited. Assuredly the principle is the same, i.e., the liability of the surety does not extend beyond that of the principal. In the Clendenin case, plaintiff sought damages from the defendant and the surety on his official bond as a result of injuries inflicted through the negligent operation of a jail by defendant. This Court held that the cause of action would not survive. Consequently, under the provisions of Code, 55-2-12, the limitation of the right to recover was one year, and an action could not be maintained thereafter against either the principal or his surety. In the Byrd case, action was brought against the personal representative of the alleged wrongdoer. It was held that the cause of action did not survive the death of the tort feasor, and that an action could not be brought on the contractual elements of the officer’s bond, either against the personal representative of the principal or his surety. In the Saba-tino case, the action was to recover penalties created by statute. The Court applied a one-year period of limitation, holding that the liability for the penalties sued for did not arise strictly from the breach of any condition contained in the officer’s bond but from the statute imposing the penalties.
The position taken by the Court in the instant case is irreconciliable with the holding in State ex rel. Bank v. Manns, supra. There the principal defendants, as county commissioners, allowed a claim when there were no funds for such purpose. The Court held that a public officer was not liable on a contract made in excess of his power in the absence of fraud, or personal assumption of liability, or a statute creating specifically such liability. When it was contended that the sureties could be held even though there was no liability against the principal, this Court had the following to say:
*817“But an official bond does not create, or increase, a public officer’s liability: it merely secures the liability of such officer already existing. * * * the surety on an officer’s bond is liable only as the officer is liable.”
State ex rel. Bank v. Manns, supra.
The action here considered is not upon Holbert’s bond, but is predicated solely upon a breach of his official duty imposed by statute, for the performance of which the official bond is merely collateral security. Accordingly, I would affirm the ruling of the Circuit Court of Barbour County in so far as it applied the five-year statute of limitation.